Title: To James Madison from David Montagu Erskine, 17 December 1806
From: Erskine, David Montagu
To: Madison, James



Sir
Washington Decbr. 17, 1806

Since I had the Honor of seeing you this morning, I have referred to a letter from His Majesty’s Consul at Norfolk, which I found announced the arrival of His Majesty’s Ship The Cambrian in Hampton Roads on the 29th. of last month having sprung her Bowsprit.
This circumstance will I hope account satisfactorily for the Cambrian having enter’d one of the Ports of the U. S. after the Proclamation of the President interdicting her entrance, as I find in the Law of the U S. passed in the month of March last authorizing the Prohabition by the President, an exception made in case of Distress.
I have written to His Majesty’s Commanding Officer on that Station for an account of her situation &&& and will have the Honor of transmitting to you such explanation as I may receive.  With the highest respect I have the Honor to be Sir Your most obedient humble servant

D. M. Erskine

